DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of claims 1-10 and 18-22 in the reply filed on 8/26/2021 is acknowledged.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 7, 18, 19, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng, et al. (US Pre Grant Publication No. 2020/0028618 A1) in view of Takeda, et al. (US Pre Grant Publication No. 2021/0075558 A1)

Regarding claims 1 and 18, Peng discloses a method of wireless communication, comprising and an apparatus configured for wireless communication, the apparatus comprising at least one processor (fig. 12, element 1202) and a memory (fig. 12, element 1203) coupled to the at least one processor, wherein the at least one processor is configured for (paragraph 0195):

a. configuring the a user equipment (UE) with a semi-static configuration, wherein the semi-static configuration configures a plurality of available code block group (CBG) granularities for acknowledgement feedback; (The system of Peng discloses a system in which the number of 

b. monitoring, by the UE, for control signaling from a serving base station, wherein the control signaling is associated with a slot type of a current slot of a current transmission opportunity (TxOP). (Peng further discloses that the serving base station/transmit end of the user endpoint/receive end sends control signaling indicating, for example, the quantities of layers, modulation order, bit rate [i.e. control signaling] to the user endpoint/receive end, which is monitoring for this information [paragraphs 0155-0156]. Finally, the control signaling is related to a single slot/transmission opportunity on a TB and one or more layers of the TB [i.e. transport block forming a slot and a transmission opportunity for the UE] [paragraph 0077- one TB has one or more associated TBs on different layers] and the associated slot/TB also has a slot type, for example, the slot/TB may have a common modulation scheme for all CBGs and therefore has a slot modulation scheme type of that modulation scheme or can be viewed as a homogeneous slot type [paragraphs 0147-0155] or the slot type could be viewed as a CBG HARQ supporting slot type vs a TB HARQ signaling slot type used in LTE [paragraph 0054], exc.)



d. performing, by the UE, the acknowledgement feedback for the current slot according to an acknowledgement format corresponding to the current CBG granularity. (Finally, the UE transmits and the serving base station receives an acknowledgement with a number of acknowledge bits [i.e. a format] based on the CBG granularity currently used [paragraphs 0172-0175].)

Peng fails to disclose receiving, by the UE, the semi-static configuration via a signal. In the same field of endeavor, Sarkar discloses receiving, by the UE, the semi-static configuration via a signal. (The system of Takeda discloses the use of higher layer configuration from a base station to a UE to configure acknowledgement related information [paragraph 0039].)
Therefore, since the system of Takeda discloses the configuration of semi-static information using higher layer signaling, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the semi-static configuration of Takeda with the system of Peng by having the base station transmit the semi-static information [i.e. configured CBG granularity, K] of Peng be sent from the base station to the UE using higher layer configuration. The motive to 
	Regarding claims 2 and 19, Peng discloses the control signaling includes a slot identification signal identifying the slot type of each slot of the current TxOP. (The control signaling is identifies the slot type, for example, the slot/TB may have a common modulation scheme for all CBGs [included in the control information] and therefore has a slot modulation scheme type of that modulation scheme or can be viewed as a homogeneous slot type as indicated by the control information configuring the CBG(s) in that slot [paragraphs 0147-0155].)
Regarding claims 6 and 23, Peng discloses a method of wireless communication, comprising and an apparatus configured for wireless communication, the apparatus comprising at least one processor (fig. 12, element 1202) and a memory (fig. 12, element 1203) coupled to the at least one processor, wherein the at least one processor is configured for (paragraph 0195):

a. configuring at a user equipment a semi-static configuration, wherein the semi-static configuration configures a plurality of available code block group (CBG) granularities for acknowledgement feedback; (note that this element is not performed at or by the base station in Peng and will be incorporated into the base station in the combination with Sarkar, infra) (The system of Peng discloses a system in which the number of code blocks in a code block group is determined based on a configured CBG granularity, K [i.e. the semi static configuration, as K is re-used but may also be configured] [paragraphs 0123-0135, in particular paragraphs 0125, 0129, 0134, 0135]. The configured CBG granularity, K [i.e. the semi static configuration] determines the set of available code block group granularities [i.e. the total number of code blocks in a given code block group] by determining the available code block group granularities based on the CBG granularity, K and the possible values of the quantities of layers, modulation 

b. transmitting, by the base station, control signaling to the one or more served UEs, wherein the control signaling is associated with a slot type of a current slot of a current transmission opportunity (TxOP); and (Peng further discloses that the serving base station/transmit end of the user endpoint/receive end sends control signaling indicating, for example, the quantities of layers, modulation order, bit rate [i.e. control signaling] to the user endpoint/receive end, which is monitoring for this information [paragraphs 0155-0156]. Finally, the control signaling is related to a single slot/transmission opportunity on a TB and one or more layers of the TB [i.e. transport block forming a slot and a transmission opportunity for the UE] [paragraph 0077- one TB has one or more associated TBs on different layers] and the associated slot/TB also has a slot type, for example, the slot/TB may have a common modulation scheme for all CBGs and therefore has a slot modulation scheme type of that modulation scheme or can be viewed as a homogeneous slot type [paragraphs 0147-0155] or the slot type could be viewed as a CBG HARQ supporting slot type vs a TB HARQ signaling slot type used in LTE [paragraph 0054], exc.)

c. detecting, by the base station, acknowledgement feedback from the one or more served UEs, wherein the acknowledgement feedback is detected in an acknowledgement format corresponding to the current CBG granularity.; and (In response to the control information [i.e. the quantities of layers, modulation order, bit rate, exc.] configured for the CBGs [paragraph 0155-0156] the UE uses both the control information and the configured CBG granularity, K [i.e. the semi static configuration] to determine which of the available CBG granularities are selected 

Peng fails to disclose transmitting, by the base station, the semi-static configuration via a signal to one or more served user equipments (UEs). In the same field of endeavor, Sarkar discloses transmitting, by the base station, the semi-static configuration via a signal to one or more served user equipments (UEs). (The system of Takeda discloses the use of higher layer configuration from a base station to a UE to configure acknowledgement related information [paragraph 0039].)
Therefore, since the system of Takeda discloses the configuration of semi-static information using higher layer signaling, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the semi-static configuration of Takeda with the system of Peng by having the base station transmit the semi-static information [i.e. configured CBG granularity, K] of Peng be sent from the base station to the UE using higher layer configuration. The motive to combine is to allow the base station to change the configured CBG granularity for grated flexibility but to do so in a bandwidth conserving way using higher layer signaling. 
	Regarding claims 7 and 24, Peng discloses the control signaling includes a slot identification signal identifying the slot type of each slot of the current TxOP. (The control signaling is identifies the slot type, for example, the slot/TB may have a common modulation scheme for all CBGs [included in the control information] and therefore has a slot modulation scheme type of that modulation scheme or can be viewed as a homogeneous slot type as indicated by the control information configuring the CBG(s) in that slot [paragraphs 0147-0155].)

	
Claims 3, 8, 20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng, et al. (US Pre Grant Publication No. 2020/0028618 A1) and Takeda, et al. (US Pre Grant Publication No. 2021/0075558 A1) as applied to claims 2, 7, 19 and 24 and further in view of Ojala, et al. (US Pre Grant Publication No. 2009/0276675 A1)

	Regarding claims 3 and 20, Peng as modified by Takeda discloses the control information included in the slot identification signal includes a modulation and coding scheme identifying the current CBG granularity (see the parent claims, supra – the control information includes slot identification signal including a MCS is used to calculate/identify the CBG granularity to be used/the current CBG granularity). 
Peng as modified by Takeda fails to disclose a downlink control indicator field identifying the current CBG granularity (i.e. Peng as modified by Takeda discloses the MCS identifies the CBG granularity but fails to disclose the MCS could be in the DCI such that the DCI could identify the CBG granularity). In the same field of endeavor, Ojala discloses disclose a downlink control indicator field identifying the current CBG granularity. (The system of Ojala discloses the DCI can include the MCS [paragraph 0053] which teaches the DCI identifies the current CBG granularity when combined with Peng as modified by Takeda.)
Therefore, since Ojala teaches including the MCS in the DCI and Peng as modified by Takeda discloses that the MCS identifies the current CBG granularity, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the DCI based MCS of Ojala with the system of Peng as modified by Takeda by placing the MCS of Peng as modified by Takeda, which indicates the current CBG granularity, in the DCI such that the DCI indicates the current CBG granularity. The motive to combine is to reduce development time and promote interoperability and re-use by using the already developed DCI to signal the MCS information. 
Regarding claims 8 and 25, Peng as modified by Takeda discloses the control information included in the slot identification signal includes a modulation and coding scheme identifying the current CBG granularity (see the parent claims, supra – the control information includes slot identification signal including a MCS is used to calculate/identify the CBG granularity to be used/the current CBG granularity). 
Peng as modified by Takeda fails to disclose a downlink control indicator field identifying the current CBG granularity (i.e. Peng as modified by Takeda discloses the MCS identifies the CBG granularity but fails to disclose the MCS could be in the DCI such that the DCI could identify the CBG granularity). In the same field of endeavor, Ojala discloses disclose a downlink control indicator field identifying the current CBG granularity. (The system of Ojala discloses the DCI can include the MCS [paragraph 0053] which teaches the DCI identifies the current CBG granularity when combined with Peng as modified by Takeda.)
Therefore, since Ojala teaches including the MCS in the DCI and Peng as modified by Takeda discloses that the MCS identifies the current CBG granularity, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the DCI based MCS of Ojala with the system of Peng as modified by Takeda by placing the MCS of Peng as modified by Takeda, which indicates the current CBG granularity, in the DCI such that the DCI indicates the current CBG granularity. The motive to combine is to reduce development time and promote interoperability and re-use by using the already developed DCI to signal the MCS information. 

Claims 9 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng, et al. (US Pre Grant Publication No. 2020/0028618 A1) and Takeda, et al. (US Pre Grant Publication No. 2021/0075558 A1) as applied to claims 7 and 24 and further in view of Huang, et al. (US Pre Grant Publication No. 2019/0081737 A1)
Regarding claims 9 and 26, Peng as modified by Takeda disclose wherein the acknowledgement format corresponds to the current CBG granularity. (See the independent claim, supra) 
Peng as modified by Takeda fails to disclose the configuration of the at least one processor to detect includes configuration to blindly detect, the acknowledgement format of the acknowledgement feedback. In the same field of endeavor, Huang discloses the configuration of the at least one processor to detect includes configuration to blindly detect, the acknowledgement format of the acknowledgement feedback. (The system of Huang discloses that when the UE misdetects the ACK payload size, the base station performs blind decoding in order to detect the payload size and recover the transmitted ACK/NACK payload .)
Therefore, since the system of Yang discloses blind decoding for determining ACK/NACK payload size/acknowledgement format format, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the blind detection of ACK/NACK format/size taught by Huang with the system of Peng as modified by Takeda by detecting the ACK/NACK format of Peng as modified by Takeda (which corresponds to CBG granularity) using blind decoding in the case the UE misdetects the format. The motive to combine is to improve resilience by allowing decoding of the ACK/NACK information in the face of a misdetection.


Allowable Subject Matter

Claims 4, 5, 10, 21, 22 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 4 and 21, the prior art fails to teach, suggest or disclose selecting, by the UE, a fallback CBG granularity of the plurality of available CBG granularities in response to a failure to detect the slot identification signal, wherein the acknowledgement feedback is performed for the current slot in accordance with a fallback acknowledgement format corresponding to the fallback CBG granularity. Perhaps the closest prior art with respect to the fallback CBG granularity is that of Yin, et al. (US Pre Grant Publication No. 2019/0149271 A1) which teaches the use of fallback CBG configurations, but it does not teach that the fallback is used in response to a failure to detect the slot identification signal or that it results in the selection of a fallback granularity, instead just generically teaching a fallback CNG configuration. Similarly, Lei (US Pre Grant Publication No. 2021/0006378 A1) discloses the use of a fallback HARQ ACK codebook size [i.e. granularity] but discloses that it is used directly in response to a signaled DAI and not based on a failure to detect the slot identification signal (paragraphs 0046, 0048). Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention. 
Regarding claims 5, 10, 22 and 27 the prior art fails to teach, suggest or disclose the semi-static configuration signal includes an acknowledgement configuration message, wherein the acknowledgement configuration message associates each of a plurality of acknowledgement process identifiers with a corresponding CBG granularity. The closest prior art with respect to this element is that of Yang, et al. (US Pre Grant Publication No. 2019/0207734) which teaches that a specific HARQ process ID may be associated with a CBG through semi-static signaling [paragraph 0249]. However, this does not teach that the process ID/CBG are associated with a particular granularity and it is further not clear how this could be combined with Peng in which the granularity is changed based on information such as the MCS, exc and is not fixed by semi-static singling. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

a. R1-1810973 (Author Unknown, Text proposal for DLUL data scheduling and HARQ procedure, Doc. No. R1-1810973, pages 1-8, September 29 2018) – disclosing calculating the number of code blocks in a CBG (pages 8-9)

b. Islam, et al. (US Pre Grant Publication No. 2018/0324830) – disclosing CBG granularity (paragraph 0104)

c. Nammi, et al. (US Pre Grant Publication No. 2018/0367245 A1) – disclosing maximum CBG level granularity

d. Zhang, et al. (US Pre Grant Publication No. 2020/0059341) – disclosing signaling CBG granularity (paragraph 0039).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M CRUTCHFIELD/               Primary Examiner, Art Unit 2466